Claims 1 to 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, reference to the subscript “p” lacks antecedent basis.  It appears that this is intended to refer to the “q” group in the line above.
	In claim 1, the term “particularly” to define p as “particularly 2” is indefinite since it is unclear what weight to give this value, in view of the broader range that precedes it.

Claims 1 to 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 16 of U.S. Patent No. 10,759,909. Although the claims at issue are not identical, they are not patentably distinct from each other because none of the claims in ‘909 require an epoxysilane such that the instant claims are fully embraced by the claims in ‘909.

The instant claims are neither taught nor suggested by the prior art.  The Examiner notes that the claims are the same as those allowed in the parent application but with the exception of the “free of epoxysilane” limitation.  For reasons comparable to that given in the parent application, these claims are allowable over the prior art.  The references cited in the attached PTO-892 are cited as being of general interest as most of them do not qualify as prior art.  The Pichl et al. reference teaches away from a tin compound as a catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Mgm
9/21/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765